          Case 1:18-cr-00649-KPF Document 42 Filed 07/27/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       July 24, 2021

BY ECF


                                                                 MEMO ENDORSED
The Honorable Katharine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Jose Camarena-Familia, 18 Cr. 649 (KPF)

Dear Judge Failla:

        The Government respectfully submits this letter to request, with the consent of the
defendant, that, in light of a scheduling conflict and to permit the parties additional time to discuss
a potential plea, the conference presently scheduled for August 4, 2021, at 10:00 a.m., be
rescheduled for a date and time convenient to the Court during the week of August 16, 2021. In
light of the current status of the parties’ plea discussions, we anticipate that the parties likely will
request that the conference be converted to a change of plea hearing.

        The Government also respectfully requests, with the consent of the defendant, that time be
excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), between August 4, 2021, and the
date for which the conference is rescheduled.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney


                                               By:     ________________________________
                                                       Robert B. Sobelman
                                                       Assistant United States Attorney
                                                       (212) 637-2616

Cc: John Zach, Esq. (by ECF)
           Case 1:18-cr-00649-KPF Document 42 Filed 07/27/21 Page 2 of 2

Application GRANTED. The conference scheduled for August 4, 2021, is
ADJOURNED to August 18, 2021, at 11:30 a.m.

It is ORDERED that time is excluded under the Speedy Trial Act through
August 18, 2021. The Court finds that the ends of justice served by
excluding such time outweigh the interests of the public and the
defendants in a speedy trial because it will permit the parties
additional time to discuss a potential plea.



Dated:   July 27, 2021                 SO ORDERED.
         New York, New York




                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
